305 So.2d 216 (1974)
James Carl SMITH, Appellant,
v.
UNITED STATES FIDELITY & GUARANTY CO., et al., Appellees.
No. W-363.
District Court of Appeal of Florida, First District.
December 31, 1974.
Paul Bernardini of Stern & Bernardini, Daytona Beach, for appellant.
David R. Miller of Sands, Smalbein, Eubank, Johnson, Rosier & Bussey, J. Lester Kaney of Cobb, Cole, Sigerson, McCoy, Bell & Bond, and A. Craig Cameron, Daytona Beach, for appellees.
PER CURIAM.
This is an interlocutory appeal to review a summary judgment entered in favor of appellees Allstate Insurance Company and Mercy Paine Greaves on the ground that the depositions and written interrogatories revealed that the plaintiff had not achieved medical expenses of $1,000.00 as required by the Florida Automobile Reparation Reform Act and on the further ground that plaintiff adduced no evidence that he suffered any disability as a result of this particular collision. We find no error in the *217 entry of the summary judgment reviewed herein except that the same was entered with prejudice.
In Lasky v. State Farm Insurance Company, 296 So.2d 9 (Fla. 1974) the court indicated, at page 23, that where the record below fails to show that the plaintiff has exceeded the "threshold" requirements of § 627.737(2) F.S.A., a dismissal should be without prejudice to a plaintiff's right to later file the action should he thereafter achieve the "threshold" amount, subject, of course, to the statute of limitations.
Accordingly, the summary judgment reviewed herein is reversed with directions that the same be reentered without prejudice in accordance with the foregoing.
RAWLS, C.J., and SPECTOR and JOHNSON, JJ., concur.